     Case 2:18-cv-02903-TLN-DMC Document 69 Filed 02/03/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES HARKLESS,                                  No. 2:18-CV-2903-TLN-DMC
12                      Plaintiff,
13           v.                                        ORDER
14    PACIFIC POWER AND LIGHT,
15                      Defendant.
16

17                 Plaintiff, who is proceeding with retained counsel, brings this civil action.

18   Pending before the Court is Plaintiff’s motion to compel the deposition of Margaret McCarthy,

19   see ECF No. 67, noticed for hearing on March 2, 2021. On the Court’s own motion, the hearing

20   is advanced to February 10, 2021, at 10:00 a.m., before the undersigned in Redding. Counsel are

21   directed to appear telephonically through CourtCall.

22                 IT IS SO ORDERED.

23

24   Dated: February 3, 2021
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                      1
